DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Article 34 amendments filed in PCT/SG2018/050508, which have been retrieved and entered.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jakoby et al. (US 2014/0061677 A1, previously cited) discloses: a chemical sensor and associated method of operation (opto-electronic sensor (par. [0021]) comprising: a substrate including a first cavity (408, Fig. 4) and a second cavity separate from the first cavity (414, Fig. 4); an emitter in the first cavity (402, Fig. 4), the emitter configured to emit infrared light (IR source is configured to produce IR light, 402, par. [0042]); a detector in the second cavity (404, par. [0044); and a waveguide configured to carry the infrared light from the emitter to the detector (silicon waveguide, 406); wherein the waveguide comprises a sensing portion configured such that a property of the infrared light carried through the sensing portion changes in response to a chemical entity in contact with the sensing portion (sample is placed at location 112, Fig. 4, and interacted light is attenuated, par. [0021]); and wherein the detector is configured to detect the change in the property (detector receives attenuated MIR radiation, par. [0021]).
With respect to claims 1 and 10, the cited prior art does not specify the claimed grating couplers in addition to the claimed first and second wafer bonded to form the cavities, in addition to the other claimed elements.
Claims 2-9 and 11 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        21 July 2022